           Case 3:21-cv-00103-MMD-CLB Document 33 Filed 07/06/21 Page 1 of 3



     Christopher Mixson (NV Bar#10685)            Talasi B. Brooks (ISB#9712), Pro Hac Vice
 1   KEMP JONES, LLP                              Western Watersheds Project
     3800 Howard Hughes Parkway, Suite 1700       P.O. Box 2863
 2   Las Vegas, Nevada 89169                      Boise ID 83714
     702-385-6000                                 (208) 336-9077
 3
     c.mixson@kempjones.com                       tbrooks@westernwatersheds.org
 4
     Attorney for Plaintiffs                      Attorney for Western Watersheds Project
 5
     Roger Flynn, (CO Bar#21078) Pro Hac Vice     Arwyn Carroll
 6
     Jeffrey C. Parsons (CO Bar#30210), Pro       Trial Attorney, Natural Resources Section
 7   Hac Vice                                     Massachusetts Bar No. 675926
     WESTERN MINING ACTION PROJECT                P.O. Box 7611
 8   P.O. Box 349, 440 Main St., #2               Washington, D.C. 20044-7611
     Lyons, CO 80540                              Phone: 202-305-0465
 9
     (303) 823-5738                               arwyn.carroll@usdoj.gov
10   wmap@igc.org
                                                  Laura K. Granier (SBN 7357)
11   Attorneys for Great Basin Resource Watch,    Erica K. Nannini, Esq (SBN 13922)
     Basin and Range Watch, and Wildlands         Holland & Hart LLP
12
     Defense                                      5441 Kietzke Lane, 2nd Floor
13                                                Reno, Nevada 89511
                                                  Tel: 775-327-3000
14                                                lkgranier@hollandhart.com
                                                  eknannini@hollandhart.com
15
16                                                Attorneys for Lithium Nevada Corp.

17                                UNITED STATES DISTRICT COURT
18
                                      DISTRICT OF NEVADA
19
     WESTERN WATERSHEDS PROJECT; et al.           )      Case No.: 3:21-cv-0103-MMD-CLB
20                                                )
                    Plaintiffs,                   )
21
     v.                                           )
22                                                )      JOINT REPORT ON
     UNITED STATES DEPARTMENT OF THE              )      PRELIMINARY INJUNCTION
23   INTERIOR; et al.                             )      HEARING
                                                  )
24
                    Defendants,                   )
25   and                                          )
                                                  )
26   LITHIUM NEVADA CORPORATION,                  )
                                                  )
27
                    Intervenor-Defendant.         )
28
            Case 3:21-cv-00103-MMD-CLB Document 33 Filed 07/06/21 Page 2 of 3




 1
 2           Pursuant to this Court’s Minute Order of June 11, 2021 (ECF # 27), the parties jointly

 3   submit this status report regarding the upcoming hearing on Plaintiffs’ Motion for Preliminary
 4   Injunction scheduled for July 21, 2021.
 5
             The parties have conferred and no party intends to present testimony at the hearing. The
 6
     parties instead intend to present oral argument, relying on the declarations and exhibits submitted
 7
 8   in support of and in opposition to Plaintiffs’ motion, subject to resolution of any motions to

 9   strike or for related relief.
10   Respectfully submitted this 6th day of July, 2021.
11
     /s/ Talasi B. Brooks (ISB#9712), Pro Hac Vice
12   Western Watersheds Project
     P.O. Box 2863
13   Boise ID 83714
14   (208) 336-9077
     tbrooks@westernwatersheds.org
15
     Attorney for Western Watersheds Project
16
17   /s/ Roger Flynn (CO Bar#21078) Pro Hac Vice
     Jeffrey C. Parsons (CO Bar#30210), Pro Hac Vice
18   WESTERN MINING ACTION PROJECT
     P.O. Box 349, 440 Main St., #2
19   Lyons, CO 80540
20   (303) 823-5738
     wmap@igc.org
21
     Attorneys for Great Basin Resource Watch, Basin and Range Watch, and Wildlands Defense
22
23   /s/ Christopher Mixson (NV Bar#10685)
     KEMP JONES, LLP
24   3800 Howard Hughes Parkway, Suite 1700
     Las Vegas, Nevada 89169
25   702-385-6000
26   c.mixson@kempjones.com

27   Attorney for Plaintiffs
28   JEAN E. WILLIAMS


                                     JOINT STATUS REPORT—1
           Case 3:21-cv-00103-MMD-CLB Document 33 Filed 07/06/21 Page 3 of 3




 1   Acting Assistant Attorney General
 2   United States Department of Justice
     Environment and Natural Resources Div.
 3
     /s/ Arwyn Carroll
 4   Trial Attorney, Natural Resources Section
 5   Massachusetts Bar No. 675926
     P.O. Box 7611
 6   Washington, D.C. 20044-7611
     Phone: 202-305-0465
 7   arwyn.carroll@usdoj.gov
 8
     Attorney for Federal Defendants
 9
     /s/ Laura K. Granier (SBN 7357)
10   Erica K. Nannini, Esq (SBN 13922)
11   Holland & Hart LLP
     5441 Kietzke Lane, 2nd Floor
12   Reno, Nevada 89511
     Tel: 775-327-3000
13   lkgranier@hollandhart.com
14   eknannini@hollandhart.com

15   Attorneys for Lithium Nevada Corp.
16
17                                    CERTIFICATE OF SERVICE

18   I, Talasi Brooks, hereby attest that I served the foregoing and all attachments to all parties via
     this Court’s ECF system, this 6th day of July, 2021.
19
20   /s/ Talasi B. Brooks

21
22
23
24
25
26
27
28



                                      JOINT STATUS REPORT—2
